UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Sovereign Investors Fund As of 1-31-13 (Unaudited) Shares Value Common Stocks 97.1% (Cost $389,412,592) Consumer Discretionary 9.3% Hotels, Restaurants & Leisure 2.4% Marriott International, Inc., Class A (L) 93,100 3,722,138 McDonald's Corp. 106,800 10,176,971 Multiline Retail 1.6% Target Corp. 148,800 8,989,008 Specialty Retail 2.0% TJX Companies, Inc. 252,600 11,412,468 Textiles, Apparel & Luxury Goods 3.3% NIKE, Inc., Class B 206,000 11,134,300 VF Corp. 51,000 7,526,580 Consumer Staples 12.1% Beverages 3.7% Diageo PLC, ADR (L) 25,800 3,077,940 PepsiCo, Inc. 172,725 12,583,016 The Coca-Cola Company 150,500 5,604,620 Food & Staples Retailing 2.9% CVS Caremark Corp. 165,600 8,478,720 Wal-Mart Stores, Inc. 112,400 7,862,380 Food Products 0.6% General Mills, Inc. 76,800 3,220,992 Household Products 2.1% The Procter & Gamble Company 156,795 11,784,712 Tobacco 2.8% Philip Morris International, Inc. 184,650 16,278,744 Energy 11.9% Energy Equipment & Services 1.7% Schlumberger, Ltd. 125,700 9,810,885 Oil, Gas & Consumable Fuels 10.2% Chevron Corp. 80,700 9,292,605 ConocoPhillips 120,000 6,960,000 Exxon Mobil Corp. 222,100 19,982,337 Occidental Petroleum Corp. 174,200 15,376,634 The Williams Companies, Inc. 175,900 6,165,295 Financials 13.3% Capital Markets 5.1% Invesco, Ltd. 380,005 10,355,136 T. Rowe Price Group, Inc. 149,300 10,667,485 The Goldman Sachs Group, Inc. 53,300 7,880,938 Commercial Banks 3.1% Cullen/Frost Bankers, Inc. (L) 145,000 8,539,050 Wells Fargo & Company 256,400 8,930,412 Diversified Financial Services 1.3% JPMorgan Chase & Company 162,191 7,631,087 1 Sovereign Investors Fund As of 1-31-13 (Unaudited) Shares Value Financials (continued) Insurance 3.8% ACE, Ltd. 139,400 $11,895,002 Aflac, Inc. 182,000 9,656,920 Health Care 14.1% Health Care Equipment & Supplies 1.2% Baxter International, Inc. 97,500 6,614,400 Health Care Providers & Services 4.2% AmerisourceBergen Corp. 272,800 12,376,936 UnitedHealth Group, Inc. 207,400 11,450,554 Pharmaceuticals 8.7% Johnson & Johnson 319,800 23,639,616 Novartis AG, ADR (L) 203,558 13,805,304 Pfizer, Inc. 225,500 6,151,640 Sanofi, ADR (L) 126,000 6,133,680 Industrials 12.1% Aerospace & Defense 2.1% United Technologies Corp. 136,000 11,909,520 Electrical Equipment 1.3% Emerson Electric Company 130,900 7,494,025 Industrial Conglomerates 3.8% Danaher Corp. 103,700 6,214,741 General Electric Company 701,750 15,634,990 Machinery 3.6% Caterpillar, Inc. 84,476 8,311,594 Dover Corp. (L) 78,400 5,423,712 Stanley Black & Decker, Inc. 90,000 6,914,700 Professional Services 1.3% Robert Half International, Inc. 209,400 7,379,256 Information Technology 17.6% Communications Equipment 3.0% QUALCOMM, Inc. 259,000 17,101,770 Computers & Peripherals 4.6% Apple, Inc. 42,125 19,179,934 EMC Corp. (I) 287,412 7,073,209 IT Services 2.7% IBM Corp. 76,000 15,433,320 Semiconductors & Semiconductor Equipment 2.2% Linear Technology Corp. 127,400 4,665,388 Microchip Technology, Inc. (L) 233,800 7,820,610 Software 5.1% Microsoft Corp. 455,050 12,500,224 Oracle Corp. 471,700 16,750,067 Materials 2.3% Chemicals 1.3% Praxair, Inc. 65,800 7,262,346 2 Sovereign Investors Fund As of 1-31-13 (Unaudited) Shares Value Materials (continued) Metals & Mining 1.0% Nucor Corp. 126,300 $5,811,063 Telecommunication Services 2.3% Diversified Telecommunication Services 2.3% AT&T, Inc. 381,711 13,279,726 Utilities 2.1% Electric Utilities 2.1% NextEra Energy, Inc. 166,300 11,981,915 Yield Shares Value Securities Lending Collateral 4.8% (Cost $27,060,512) John Hancock Collateral Investment Trust (W) 0.2611%(Y) 2,704,821 27,070,927 Maturity Rate (%) date Par value Value Short-Term Investments 2.8% (Cost $15,785,000) Repurchase Agreement 2.8% Repurchase Agreement with State Street Corp. dated 1-31-13 at 0.010% to be repurchased at $15,785,004 on 2-1-13, collateralized by $15,560,000 U.S. Treasury Notes, 1.500% due 6-30-16 (valued at $16,105,145 including interest) $15,785,000 15,785,000 Total investments (Cost $432,258,104)† 104.7% Other assets and liabilities, net (4.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 1-31-13. Total value of securities on loan amounted to $26,489,448. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. This investment represents securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-13. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $433,492,676. Net unrealized appreciation aggregated $162,673,866, of which $164,109,656 related to appreciated investment securities and $1,435,790 related to depreciated investment securities. 3 Sovereign Investors Fund As of 1-31-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
